                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :               Case No. 3:15-cr-169(2)
                                                                    Also 3:19-cv-41
                       Plaintiff,

        - vs -                                                District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz

ANTHONY J. SPIVA,

                       Defendant.             :


                           ORDER STRIKING OBJECTIONS



        This § 2255 case is before the Court on Defendant’s Objections (ECF No. 170) to the

Magistrate Judge’s Report and Recommendations (ECF No. 168).

        The Report was filed and served on May 30, 2019. As Defendant was advised, this made his

deadline for filing objections June 17, 2019. Because of the mailbox rule in Houston v. Lack, 487

U.S. 266 (1988), Defendant’s Objections would have been timely if deposited in the prison mail

system by that date. The Objections were not received at the Court until June 27, 2019, ten days

past the due date and three days after Judge Rose adopted the Report and dismissed the case.

Although Defendant included a Certificate of Service in the Objections, the dates in it are blank and

it is unsigned (PageID 969). In fact the Objections themselves are undated and unsigned (PageID

949).

        Accordingly, the Objections are untimely and are hereby STRICKEN.

June 27, 2019.
 s/ Michael R. Merz
United States Magistrate Judge
